Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-9 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Nakagome (US. 5,714,717) teaches “A connector, comprising: a pair of a first fitting object and a second fitting object capable of being fitted together; fillers provided in said first fitting object and said second fitting object, respectively; and a pressing portion provided, in a protruding manner, to an inner surface of at least one of said first fitting object and said second fitting object wherein said pressing portion presses corresponding one of said fillers toward another one of said fillers provided in another fitting object when said first fitting object and said second fitting object are fitted together, said pressing portion presses said fillers so that said fillers are brought in close contact with an object to be held when said first fitting object and said second fitting object are fitted together.”(First fitting object 1, second fitting objection 4a/b, and fillers 22)
Nakagome (US. 5,714,717) does not teach “said pressing portion is arranged near an end portion of said object along a direction vertical to a fitting direction, includes at least one rib provided, in a protruding manner, on an inner surface of a corresponding fitting object, and presses said fillers toward said end portion of said object along said direction vertical to said fitting direction.”

Claims 3-4 and 6 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 7 Nakagome (US. 5,714,717) teaches “A connector, comprising: 
a pair of a first fitting object and a second fitting object capable of being fitted together; fillers provided in said first fitting object and said second fitting object, respectively; and a pressing portion provided, in a protruding manner, to an inner surface of at least one of said first fitting object and said second fitting object, wherein said pressing portion presses corresponding one of said fillers toward another one of said fillers provided in another fitting object when said first fitting object and said second fitting object are fitted together, said pressing portion presses said fillers so that said fillers are brought in close contact with an object to be held when said first fitting object and said second fitting object are fitted together.”(First fitting object 1, second fitting objection 4a/b, and fillers 22)
Nakagome (US. 5,714,717) does not teach “said first fitting object and the second fitting object are connected to each other by a connecting portion said first fitting object or said second fitting object includes a contact having an electrically connecting portion said object is a cable held by said first fitting object or said second fitting object and said contact is included with 
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 7, these limitations, in combination with remaining limitations of the amended claim 7, are neither taught nor suggested by the prior art of record, therefore the amended claim 7 is allowable.
Claims 8-9 are dependent on the amended claim 7 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831